Citation Nr: 0944757	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  09-01 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than 
October 29, 2004, for the grant of service connection for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from December 1972 to 
November 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  In that rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent rating 
effective October 29, 2004.  The Veteran's disagreement with 
the effective date led to this appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The RO certified the appeal to the Board in June 2009 and in 
a June 2009 letter notified the Veteran that under the 
Board's rules of practice he had 90 days from the date of the 
letter to request a Board hearing.  The RO told the Veteran 
he should send any such request to the Board.  In 
September 2009, within the allotted 90 day period, the 
Veteran submitted a request for a hearing to the Board.  In 
October 2009, after a request for clarification from the 
Board, the Veteran specified that he wants to appear before a 
Veterans Law Judge of the Board via a video conference 
hearing at his local RO.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video 
conference Board hearing from the RO in 
New York, New York.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


